Citation Nr: 1145893	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  04-41 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the left wrist, claimed as the residuals of frostbite of the left wrist.

2.  Entitlement to service connection for a disability of the left hand claimed as paralysis of the left hand.

3.  Entitlement to service connection for a disability of the left arm claimed as paralysis of the left arm.  

4.  Entitlement to service connection for a disability of left foot, leg, and toes, claimed as the residuals of a cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1948 to June 1952.  He served in Korea during the Korean Conflict and was injured in the right shoulder.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of November 2002 and June 2003 of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  It is noted that when the appellant originally appealed, there were four issues on appeal.  The issues were as follows:

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of frostbite of the left wrist and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of frostbite of the left hand and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for paralysis of the left hand and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for paralysis of the left arm and, if so, whether service connection is warranted.

In February 2008, the RO issued a rating action with respect to the issues of entitlement to service connection for a disability of left foot, the left leg, and toes, all claimed as the residuals of a cold injury.  The record indicates that the appellant submitted a timely notice of disagreement and the RO responded to the notice of disagreement with the issuance of a statement of the case.  The statement of the case was dated August 2009.  The appellant's claim was then forwarded to the Board for review on issues one through four listed above.  Subsequently, the appellant submitted the proper document to perfect his appeal on the issues involving the left leg, toes, and left foot.  Since then, the form perfecting the appeal has been included in the claims folder, and as such, the front page of this action now shows all issues that are now properly and timely before the Board.  

The Board would also point out that when the RO issued its rating action of February 2008, in addition to denying the appellant's claim for entitlement to service connection for disabilities involving the left leg, toes, and left foot, it also denied entitlement to entitlement to automobile and adaptive equipment or for adaptive equipment only.  The appellant filed a notice of disagreement with the issues involving the automobile and the statement of the case issued in August 2009 noted that this issue was being appealed.  However, when the appellant perfected his appeal, the appellant limited his appeal to the issue of service connection for disability of the left leg, toes and foot.  Hence, the issue pertaining to entitlement to an automobile and adaptive equipment or for adaptive equipment only is not now before the Board on appeal.  

In a Decision/Remand issued in January 2010, the Board found that the appellant had submitted new and material evidence sufficient to reopen the claims on all four issues.  The Board then remanded the issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical records and data.  The appellant subsequently underwent a VA medical examination in June 2010 and the results of that examination were forwarded to the AMC for review.  Upon review, the AMC granted service connection for the residuals of frostbite of the left hand with peripheral neuropathy.  The remaining three issues have since been returned to the Board review.  

During the Board's review of the appellant's claims folders, it was discovered that the appellant had possibly requested the opportunity to provide testimony before the Board but that such a hearing had not occurred.  In September 2011, the appellant was contacted and asked whether he still desired the opportunity to present evidence to the Board.  The appellant responded negatively and an informal hearing presentation was subsequently prepared by his accredited representative and included in the claims folder for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board reopened and remanded this claim in January 2010.  The Board sought to obtain missing medical records and it also requested that the appellant undergo a VA medical examination in order to determine whether the appellant was currently suffering from the residuals of frostbite of the left hand and wrist along with paralysis of the left arm and hand.  The record shows that after the claim was received at the AMC, the AMC scheduled the appellant for VA medical examinations.  This occurred in March 2010.  The type of medical examinations that were requested was a "Cold Injury Protocol Examination" and a "Peripheral Nerves" examination.  The record reveals that the "Cold Injury Protocol Examination" was performed on June 10, 2010.  Per the claims folder, the "Peripheral Nerves" examination was never performed and it is unclear whether the examination of June 2010 contains all of the information that would be found if a separate peripheral nerves examination was accomplished.  

It is further noted that in the Board's remand instructions of January 2010, the Board tasked the AMC to obtain the appellant's VA medical treatment records.  It is noted that the AMC did accomplish this tasking, to an extent, but that the records were not produced until March 24, 2011.  In other words, while the physician who provided the VA examination of June 2010 reviewed the claims file and service medical treatment records, he was not able to review the records that were printed in March 2011 and as such, he may not have had the complete record before him when he performed the examination.  

Also of note is that it is unclear whether the examiner specifically reviewed the results of the VA Neurology Consultation of May 6, 2002.  In that consultation, the examiner reported that there was decreased sensation in the first three fingers of the left hand and some decreased sensation in the hand itself along with the left arm.  Upon completion of the testing that was accomplished, the examiner reported that the appellant had left ulnar nerve entrapment with mononeuropathy at the elbow.  Diagnoses of left carpal tunnel syndrome and left shoulder impingement syndrome were given.  Yet, a review of the examination of June 2010 fails to indicate whether the examiner understood that the appellant had been given these previous diagnoses in that no specific comments were made by the examiner with respect to these ailments.  

Hence, after reviewing the record, it is the conclusion of the Board that the examination results are insufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiner has stated that there was some type of cold injury residuals in the left hand fingertips.  He has further insinuated that there was some type of condition of the left hand.  However, he has not specifically concluded that the appellant does not suffer from some type of disability of the left hand and arm.  Additionally, the AMC has indicated in its rating action of May 26, 2011, that the appellant not only has cold injury residuals of the fingertips of the left hand, but also cold injury residuals of the complete left hand along with peripheral neuropathy of the left upper appendage.  Because there is a lack of clarity in the record, the Board believes that the claim must once again be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is now actually suffering from the claimed disabilities, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with his claim before it.  

With respect to the issues of entitlement to service connection for disabilities of the left foot, left leg, and the toes, to include as being the residuals of a cold injury, it is the decision of the Board that additional development on these issues should also occur.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the medical evidence suggests that the appellant has endured some type of cold injury.  He has asserted that that the cold injury occurred in service and that he continues to suffer from the residuals of that injury.  Recent medical evidence insinuates that the appellant may now suffer from cold injury residuals affecting different parts of his body.  As such, in accordance with a liberal interpretation of McLendon and the VA's duty to assist, the claim will be remanded for the purpose of obtaining a VA orthopedic examination of the toes, left foot, and left leg, along with an etiological opinion concerning any disability found. 

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records currently not of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran reported in April 2010 that he had been treated by VA since August 30, 1998.  However, it does not appear that all records identified by the Veteran were requested.  Hence, these treatment records should be associated with the claims file.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should request that the appellant provide any additional relevant medical records that are not already of record or sufficient information that would allow the AMC to request the records.  The appellant should be specifically asked whether the Baptist Medical Center South and any other private medical care providers (the Mayo Clinic) might have medical records and testing results related to the issues now on appeal.  Then, the AMC should contact the named health care providers, provided that the appellant has provided the signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

2.  The AMC should specifically obtain and include in the claims folder the appellant's VA medical treatment records, reports, and laboratory findings for the periods extending from August 1998 to January 2000, May 2002 to December 2006, and from March 2011 to the present.  If the VA records for these time periods do not exist, the AMC should specifically note this in the record and notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  After the development above has been completed, the AMC should schedule the appellant for an examination in order to determine the etiology and nature of his claimed disabilities of the left arm, left hand, left foot, left leg, and the toes.  Specifically, the examination should be accomplished so that a determination may be made as to whether the appellant now suffers from a disability of the left arm, the left hand, the left leg, the toes, the left foot, and the left wrist.  The examination must be conducted by a physician; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera, in light of the issues involved.  The examiner should be provided with the appellant's claims folder and a copy of this Remand and should review the appellant's medical history.  The examiner should indicate in the examination report that the claims folder was reviewed.  Again, any tests and studies deemed necessary should be accomplished at this time.

The examiner's attention is drawn to the diagnosis of carpal tunnel syndrome and shoulder impingement.  The examiner should set forth any additional disorders found with respect to the left arm, hand and wrist and describe, if applicable, which nerve(s) are affected.  The physician should render an opinion as to whether it is at least as likely as not that any found disabilities of the left wrist, left hand, left arm, the toes, the left leg, and the left foot began in military service or are related to his military service, including a cold injury therein.  If the examiner determines that carpal tunnel syndrome and shoulder impingement are not currently manifested, the examiner's diagnoses should be reconciled with those diagnoses.  Comments should also be provided as to whether the appellant now suffers from peripheral neuropathy of the left upper appendage, to include the arm, wrist, and hand, peripheral neuropathy of the left lower appendage (to include the left foot and left leg) or a "conversion reaction" that has previously affected the left upper appendage or the left lower appendage and toes.  Finally, the examiner should provide comments as to whether any found disabilities of the left arm, left wrist, left hand, left foot, left leg, and the toes are etiologically related to a nonservice-connected disability, to include diabetes mellitus.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The physician should provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report.

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



